         Case 19-20034                 Doc 11          Filed 08/04/19 Entered 08/04/19 04:15:06          Desc Main
                                                          Document Page 1 of 1
             FILED & JUDGEMENT ENTERED
                       Steven T. Salata




               August 4, 2019

               Clerk, U.S. Bankruptcy Court
              Western District of North Carolina




                                              8UNITED STATES BANKRUPTCY COURT
                                             WESTERN DISTRICT OF NORTH CAROLINA
                                               ASHEVILLE/BRYSON CITY DIVISIONS

In re                                              )              Chapter 13
                                                   )
Christopher Pearson Ladd                           )              Case Number: 19-20034
                                                   )
                                                   )
                                                   )
SSN: XXX-XX-1153              Debtor(s)            )              ORDER CONFIRMING PLAN
SSN: XXX-XX-                                       )

        THIS CAUSE COMING ON FOR HEARING BEFORE THE UNITED STATES BANKRUPTCY COURT for
consideration of a Chapter 13 plan proposed by the above-referenced debtor(s) and upon the recommendation of the
Chapter 13 trustee, the Court hereby finds and concludes as follows:

1. The debtor(s) has/have proposed a plan, including all pre-confirmation modifications to the proposed plan as were filed,
and including any motions for valuation of security and the avoidance of liens as may be contained in the plan, all of which
are incorporated by reference herein.

2. Notice of the proposed plan, including any modifications to the plan and any motions as referenced hereinabove, was
properly given to all necessary parties in interest.

3. The proposed plan, with any modifications, and any motions included in the proposed plan, comply with all applicable
provisions of the Bankruptcy Code, Bankruptcy Rules, and Local Rules.

4. If any objections were filed, they have all been resolved and those creditor(s) accept the plan as amended, and this
confirmation order.

        Based upon the foregoing, IT IS HEREBY ORDERED as follows:

1. The proposed plan of the debtor(s), with any modifications and amendments, is CONFIRMED.

2. Any motions for valuation of security and/or the avoidance of liens are GRANTED.

3. The trustee shall receive and disburse funds pursuant to the terms of the confirmed plan, applicable provisions of title 11
U.S.C., and any relevant administrative orders of the Court, and any local rules now in effect and that may be entered in the
future.

4. Debtor(s) plan provides for payments to claimants for a minimum of three years for debtors below the median income or
for a minimum of five years for debtors above the median income or proposes 100% payout to unsecured creditors.

This Order has been signed electronically,
Pursuant to administrative order of the Court.                          George R. Hodges
Effective as of date of entry.                                          United States Bankruptcy Judge
